Case 1:19-cv-11314-PBS Document 92-3 Filed 12/17/19 Page 1 of 3




                Exhibit C
                 Case 1:19-cv-11314-PBS Document 92-3 Filed 12/17/19 Page 2 of 3


Daniel McFadden

From:                              Le, Huy M. (CIV) <Huy.M.Le2@usdoj.gov>
Sent:                              Friday, December 13, 2019 4:37 PM
To:                                Daniel McFadden
Subject:                           RE: Perm Injunction Extension


Dan,

Understood. Have a great weekend.

Best,
Huy

From: Daniel McFadden <DmcFadden@aclum.org>
Sent: Friday, December 13, 2019 4:21 PM
To: Le, Huy M. (CIV) <hule@CIV.USDOJ.GOV>
Subject: RE: Perm Injunction Extension

Huy,

Thank you for your email. As you note, pursuant to the first paragraph of the “both classes” Permanent Injunction, the
bond procedures required by the Declaration are already in effect. There is no basis to extend the effective date of
those procedures after it has already passed.

If this is how you choose to proceed, please indicate our opposition to your motion in its entirety.

Regards,
Dan McFadden

______________________________________
Dan McFadden
Pronouns: he, him, his

Staff Attorney
American Civil Liberties Union Foundation of Massachusetts
211 Congress Street, Boston, MA 02110
617.482.3170 x171 | dmcfadden@aclum.org
aclum.org




From: Le, Huy M. (CIV) [mailto:Huy.M.Le2@usdoj.gov]
Sent: Friday, December 13, 2019 4:00 PM
To: Daniel McFadden <DmcFadden@aclum.org>
Subject: Perm Injunction Extension

                                                             1
                  Case 1:19-cv-11314-PBS Document 92-3 Filed 12/17/19 Page 3 of 3

Hi Dan,

Thanks for the phone call earlier today. On second thought, we will indeed be moving to extend the first paragraph of
the perm injunction (both classes) as well. I understand that it is already in effect but we will still be moving forward
with our request. I further understand that you have already objected to this over the phone.

Thank you.

Regards,

Huy M. Le
Trial Attorney
United States Department of Justice
Office of Immigration Litigation ‐ District Court Section
P.O. Box 868, Ben Franklin Station
Washington, D.C. 20044
Tel/Direct: (202) 353‐4028| Fax: (202) 305‐7000
Huy.M.Le2@usdoj.gov

This document (including attachments) may contain confidential and/or sensitive attorney/client privileged information
or attorney work product and is not for release, review, retransmission, dissemination or use by anyone other than the
intended recipient. Please notify the sender if this email has been misdirected and immediately destroy all originals and
copies. Any disclosure of this document must be approved by the U.S. Department of Justice, Civil Division. This
document is for INTERNAL GOVERNMENT USE ONLY. FOIA exempt under 5 U.S.C. § 552(b)(5).




                                                             2
